SENTENCIA
En 1965 Félix de Jesús Robles(1) y Candita Rosario de Pérez trabajaban como empleados de Matías Photo Shop; el primero en calidad de mensajero y la segunda en calidad de cajera. En dicha tienda se tenían a la venta revistas tratando diversas materias. También se vendía equipo fotográfico y tarjetas. Entre las revistas se encontraban algunas en cuyas páginas interiores aparecían impresas fotografías de personas del sexo femenino mostrando su cuerpo semi-desnudo.
Un agente encubierto del Negociado de Bebidas del Depar-tamento de Hacienda formuló contra dichos empleados una denuncia por supuesta violación del Art. 283 del Código Penal de Puerto Rico (33 L.P.R.A. 1171) alegando que . . volun-taria, lasciva, maliciosa y criminalmente, y a sabiendas . . . *664exhibían, tenía a la venta y vendían, escritos, papeles, revistas y publicaciones obscenas e indecentes.”
El 8 de septiembre de 1965 el Juez Dan F. Rodríguez determinó causa probable y el 30 de octubre de 1967 el Juez Guillermo A. Gil, luego de celebrarse “juicio de novo” ante el Tribunal Superior, encontró culpable a la señora Pérez y la condenó a pagar $100 de multa y las costas, o un mes de cárcel.
La señora Pérez era la cajera del comercio. La prueba establece que solo se dedicaba a cobrar lo que el cliente llevaba hasta donde se encontraba la caja registradora. No estaba a cargo de la administración del negocio ni decidía qué revistas se ponían a la venta y qué revistas no. No tenía control alguno sobre la mercancía que se compraba para re-vender ni podía decretar que no se comerciara con determinado tipo de merca-dería.
Con estos hechos es inescapable concluir que la recurrente no cometió el delito imputado.
Se revoca la sentencia que dictó el Tribunal Superior, Sala de San Juan en 30 de octubre de 1967 y se absuelve a la acusada.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Rigau concurre en voto sepa-rado con el cual concurren los Jueces Asociados Señores Dávila, Torres Rigual, Cadilla Ginorio, Díaz Cruz e Irizarry Yunqué. El Juez Asociado Señor Martín concurre en el resultado sin opinión.
(Fdo.) José L. Carrasquillo

Secretario

—O—
Opinión concurrente del Juez Asociado Señor Rigau, con la cual concurren los Jueces Asociados Señores Dávila, *665Torres Rigual, Cadilla Ginorio, Díaz Cruz e Irizarry Yunque.
San Juan, Puerto Rico, a 28 de septiembre de 1973 Concurro con el resultado de la sentencia emitida por el Tribunal en este caso. En ella se absuelve a la cajera de la tienda Matías Photo, Shop, de San Juan, Puerto Rico, de una acusación de vender publicaciones obscenas que le fue hecha en 1ro. de septiembre de 1965. Las publicaciones en cuestión son algunas revistas de las que en inglés llaman girlie magazines. Es tan endeble el criterio utilizado para la acusa-ción que el mero paso del tiempo se ha encargado de demos-trarlo. Como dichas revistas son del año 1965 ahora en el 1973 resultan passé e inocuas. Como hay otros valores envuel-tos en este caso que no están mencionados en dicha sentencia, creemos que es útil .hacer las siguientes expresiones con el propósito de ayudar a mantener la buena salud de nuestras libertades ciudadanas.
Para una persona formada en la tradición liberal de la cultura occidental es mucho más chocante, mucho más ofen-sivo a su sentido de lo que debe ser una sociedad bien organi-zada, el que un agente del orden público se considere facultado para entrar en un establecimiento en donde se venden libros, revistas y periódicos con el propósito de confiscar algunas de esas publicaciones so color de que son ilegales, que el que allí se vendan las revistas que se ocuparon en este caso.
La coexistencia de la autoridad y la libertad implica con-cesiones de ambos lados para lograr el mantenimiento de un balance tolerable con el fin de que haya orden y paz social sin caer en la tiranía. Tales concesiones son, por ejemplo, de parte de la libertad individual, el reconocer que los derechos de cada cual terminan adonde empiezan los del prójimo, el aceptar medidas de planificación, de urbanismo y de tránsito, el recu-rrir a los tribunales en vez de hacerse la justicia por la mano, el pagar contribuciones, etc. De parte de la autoridad, son, por ejemplo, honrar las limitaciones que la Constitución *666impone al gobierno, tolerar la oposición política pacífica y la libre expresión, etc.
La confiscación de libros, revistas y periódicos por agentes del orden público recuerda demasiado la trágica era nazi para que sea una actividad tolerable. Esa concesión no es necesario hacerla. Como hemos dicho, bien sabemos que para mantener el orden hay que pagar un precio en libertad personal. Pero lo que ha ocurrido en este caso, de no rechazarse, sería pagar un precio demasiado alto por el fin que se persigue.
Somos una sociedad insular, pero no estamos obligados a tener una cultura insular, queriendo decir con ello una cultura raquítica, provinciana, oscurantista. Como nos decía Pedreira en su Insularismo, el camino más corto para encontrarse a sí mismo le da la vuelta al mundo. Es fácil imaginar lo que le ocurriría a los grandes museos del mundo si se les fuera a aplicar el criterio de la moralidad policial que se puso de manifiesto en este caso. ¿Qué harían los agentes que son de ese parecer con el David de. Miguel Ángel, con la Venus de Milo, con el Perseo de Cellini, con el Nacimiento de Venus de Botticelli, con la Afrodita de Rodas, con el Apolo de Belvedere del Museo del Vaticano, con la Maja de Goya?
Persigan nuestros dedicados agentes del orden público y los fiscales con todo su vigor, y castiguen los jurados y los jueces con el máximo rigor de la ley, a los asesinos, a los escaladores de hogares, a los ladrones de automóviles, en fin, a los que están causando víctimas a diario en nuestra socie-dad. Son esos malhechores los qué constituyen si no el primero, por lo menos uno de nuestros principales problemas públicos hoy día. Para atraparlos y administrarles justicia no nos sobran tiempo ni recursos humanos; no los desperdiciemos persiguiendo cajeras de librerías.

 El mensajero Félix de Jesús Robles fue absuelto en el Tribunal Superior, obviamente por los mismos fundamentos que dan base a la presente sentencia.